PER CURIAM.
Treating this proceeding as an appeal from a non-final order relating to child custody under Fla.R.App.P. 9.130(a)(3)(C)(i-ii), we reverse and hold for naught the order of January 21, 1982, which was improperly entered totally without notice to the appellant, the father of the child, or evidentiary hearing. The child shall be at once returned to the place she was residing immediately prior to the order. No motion for rehearing shall be entertained and the mandate shall issue forthwith.